Citation Nr: 0208107	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  97-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left hip 
disorder, secondary to a service connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from July 1985 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Wichita, Kansas Regional 
Office (RO).  That decision denied an increased rating for 
chondromalacia of the left knee and service connection for a 
left hip disorder, secondary to a service connected left knee 
disability.  The Board notes that service connection for a 
left hip disorder, secondary to a service connected left knee 
disability was previously denied in an August 1994 decision 
by the RO.  The veteran did not appeal that decision after 
notification by the RO.  After receiving the veteran's 
February 1997 request to reopen his claim for service 
connection for a left hip disorder, the RO adjudicated the 
claim on the merits.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left hip disorder, 
secondary to a service connected left knee disability.

The Board notes that the veteran initially requested a 
hearing be held before a hearing officer at the RO.  
Subsequently, he asked that the hearing be postponed until he 
could obtain copies of his x-rays.  A note in the claims file 
indicates that the veteran canceled his request for a hearing 
before a hearing officer and, instead, requested that a 
hearing before a Member of the Board be held at the RO.  The 
RO informed the veteran in letters dated January 1999 and 
June 1999 that they were unable to schedule a hearing before 
a Member of the Board at those times due to the number of 
pending hearing requests.  In a statement dated January 2001, 
the veteran canceled his request for a hearing before a 
Member of the Board at the RO and asked that his appeal be 
reviewed by the Board in Washington, D.C.  The Board 
interprets this statement as a cancellation of the veteran's 
request for a hearing and a request that his appeal be 
forwarded to the Board for adjudication.

In the informal hearing presentation dated June 2002, the 
veteran's representative raised the issue of entitlement to 
service connection for a back disorder, secondary to a 
service connected left knee disability.  The Board notes that 
this issue has not been developed by the RO and refers it 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  Chondromalacia of the left knee is productive of no more 
than slight impairment of the knee. 

3.  The RO's August 1994 decision, which denied service 
connection for a left hip disorder, secondary to a service 
connected left knee disability, was not appealed following 
the RO's issuance of notice of the denial to the veteran, and 
became final.

4.  The additional evidence submitted since the RO's August 
1994 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left hip disorder, secondary to 
a service connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2001).

2.  The unappealed RO decision of August 1994, which denied 
service connection for a left hip disorder, secondary to a 
service connected left knee disability, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

3.  The additional evidence presented since August 1994 is 
not new and material, and the claim for service connection 
for a left hip disorder, secondary to a service connected 
left knee disability, has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
A letter sent to the veteran in March 2001 specifically 
informed him of the types of information he needed to provide 
to the RO and the evidence that the RO would assist him in 
obtaining.  The RO supplied the veteran with the applicable 
regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1994, VA 
examination reports from April 1997 and July 2001, and 
statements from the veteran.

The Board notes that the veteran has been afforded two VA 
examinations.  Although the veteran's representative, in the 
June 2002 informal hearing presentation, questioned the 
adequacy of the VA examinations, a review of those reports 
indicates that the examiners sought to address the relevant 
criteria necessary for both appropriate rating for 
compensation purposes and granting of service connection.  
Accordingly, the Board does not find that another examination 
is in order.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Increased Rating for 
Chondromalacia of the Left Knee

Factual Background

Service medical records indicate that the veteran injured his 
left knee in 1988.  In 1989 he underwent an arthroscopic 
diagnostic procedure and subsequent follow-up surgery.  In 
October 1991, the veteran fell on his anterior left leg and 
suffered a hyperextension.  The veteran was scheduled for 
service discharge, but was placed on medical hold so his knee 
could be rehabilitated prior to separation.  Service 
connection for a left knee condition was granted in August 
1992.  An initial disability rating of 10 percent was 
assigned under Diagnostic Code 5257.

A July 1994 VA treatment note indicated that the veteran had 
a left knee arthroscopy in March 1994 with a resection of the 
medial plica.  He complained of left patellofemoral pain.  
His knee was tender over the medial lateral joint line.  The 
ligaments were stable.  There was some crepitance.  Range of 
motion was normal.  No diagnosis was noted.

In February 1997, the veteran filed a claim for an increased 
rating for his left knee condition.

An April 1997 VA examination report noted a history 
consistent with the service medical records.  The veteran 
reported that he had arthroscopic surgery of the left knee to 
clean out the joint in March 1992 (sic).  The veteran 
complained of pain in the left knee, which was occasionally 
sharp across the top of the patella.  He indicated that the 
pain lasted anywhere from a couple of seconds to a couple of 
minutes.  Scope scars were noted from previous procedures.  
On examination, the veteran walked with a normal gait.  He 
complained of left knee pain with full squatting.  The left 
patella appeared to lay more laterally on position of the leg 
than the right patella.  There was no other deformity of the 
knee noted.  There was no swelling or other impairment noted 
on examination.  Flexion of the left knee was 146 degrees, 
extension was 0 degrees.  X-rays of the left knee showed no 
fracture, dislocation, or bone destruction.  There was a 
slight displacement of the left patella through the lateral 
side, which was seen on prior studies with no change at that 
time.  The diagnosis was status post laparoscopy of the left 
knee with removal of joint mice (sic) after two traumas to 
the knee and slight lateral displacement of the patella, 
unchanged from prior studies.

A July 2001 VA examination report indicated that the examiner 
reviewed the claims file.  The examiner noted that the 
veteran appeared to be a good historian.  The veteran 
complained of pain and stiffness while trying to stand from a 
seated position.  He stated that he experienced pain in his 
left knee on a daily basis.  He experienced a flare-up of 
pain two to three times a week.  No additional limitation of 
motion or functional impairment during the flare-up was 
reported.  No dislocation or recurrent subluxation was noted.  
There were no constitutional symptoms of inflammatory 
arthritis.  On examination, flexion in the left knee was 135 
degrees and extension was 0 degrees.  There was no edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding of movement of the left knee.  There 
was tenderness to palpation of the lateral aspect of the left 
patella.  Gait was normal for heel-to-toe walking, toe 
walking and heel walking.  There were no callosities, 
breakdown, or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  Bilateral legs were 
circumferentially symmetrical at the calves and thighs.  The 
test for chondromalacia of the left patella was positive.  
McMurray's, Lachman's and Apley's tests were negative.  
Ligaments were stable.  An x-ray of the left knee showed 
preservation of the patellofemoral joint as well as the 
medial and lateral compartments of the left knee.  The soft 
tissues were unremarkable.  The veteran was diagnosed with 
chondromalacia of the left knee.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 
(2001);  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
medical nature of the particular disability to be rated under 
a given diagnostic code determines whether the diagnostic 
code is predicated on loss of range of motion.  If a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 
(August 14, 1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for chondromalacia of the left knee.  In 
the April 1997 VA examination report, no lateral instability 
or recurrent subluxation was noted. In the July 2001 VA 
examination report, both McMurray's and Lachman's tests were 
negative.  The examiner noted there was no instability and 
that the ligaments were stable.  The test for chondromalacia 
of the knee was positive and there was tenderness on 
palpation of the lateral aspect of the patella.  Such 
findings establish no more than slight impairment of the 
knee, and thus the chondromalacia of the left knee, is no 
more than 10 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted under any other applicable 
diagnostic codes.  Both VA examination reports noted that the 
veteran's range of motion was within normal limits.  Flexion 
was not limited to 45 degrees or more, and extension was not 
limited to 10 degrees or more.  Pain with motion was not 
shown during the 1997 and 2001 VA examinations to such extent 
as to warrant a higher evaluation based on functional 
impairment.  38 C.F.R. §§ 4.40, 4.45.  Accordingly, a higher 
rated is not warranted under either Diagnostic Codes 5260 or 
5261, which contemplate limitation of flexion and extension 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.

The Board is aware that in a General Counsel opinion, 
VAOGCPREC 23-97 (July 1, 1997), the General Counsel 
established that when a claimant has arthritis and is rated 
under instability of the knee, that those two disabilities 
may be rated separately under 38 C.F.R. §  4.71a, Diagnostic 
Codes 5003 or 5010 and Diagnostic Code 5257.  See also 
VAOPGCPREC 9-98 (August 14, 1998).  Here, however, there has 
been no evidence of arthritis of the left knee to warrant a 
separate evaluation under Diagnostic Code 5003 or 5010.

The Board notes that a separate 10 percent evaluation is not 
warranted for the scars on the veteran's left knee as a 
result of his surgeries.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001) (superficial scars which are 
poorly nourished, with repeated ulcerations; tender and 
painful on objective demonstration; or which limit the 
function of the body part which they affect warrant a 
separate 10 percent evaluation).  The April 1997 VA 
examination noted the scars, but did not indicate that they 
were poorly nourished with repeated ulcerations or that they 
were tender and painful.  The examiner also did not indicate 
that the scars limited the motion of the left knee.  The 
veteran has not reported any complaints related to his scars.  
Thus, the evidence of record has not established that a 
separate 10 percent evaluation would be in order for the 
veteran's scars on his left knee.

The veteran is competent to report his symptoms. To the 
extent that the veteran claims that his symptoms related to 
chondromalacia of the left knee are worse than the 10 percent 
evaluation contemplates, the Board finds that the medical 
findings do not support an evaluation in excess of 10 
percent.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements in support of a claim for monetary 
benefits.  An evaluation in excess of 10 percent for 
chondromalacia of the left knee is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
evidence that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Whether New and Material Evidence Has Been Presented
to Reopen a Claim for Service Connection for a
Left Hip Disorder, Secondary to a Service Connected
Left Knee Disability

Factual Background

Service medical records do not contain any reference to 
treatment or complaints of left hip pain.

The veteran filed a claim for service connection for a left 
hip disorder secondary to a service connected left knee 
disability in July 1994.  He reported hip problems since 
October 1993, with pain, weight bearing and attempting to 
bend down.

A July 1994 VA treatment record indicated that the veteran 
was seen complaining of left hip pain.  The veteran denied 
trauma to the left hip.  No diagnosis was made regarding the 
left hip.

An August 1994 decision by the RO, in pertinent part, denied 
service connection for a left hip disorder, secondary to a 
service connected left knee disability.  The RO stated that 
the only evidence of record, the July 1994 VA treatment note, 
indicated a complaint of left hip pain with no diagnosis.  
The RO noted that pain is a symptom and cannot be classified 
as a disability for VA purposes.  The veteran was notified of 
the decision in September 1994.  He did not timely appeal the 
decision.

In February 1997, the veteran filed to reopen his claim for 
service connection for a left hip disorder, secondary to a 
service connected left knee disability.

An April 1997 VA examination report noted that the veteran's 
left hip was painful when he flexed the hip 100 degrees.  On 
examination the veteran had full flexion to 110 degrees and 0 
degrees of extension in the left hip.  He could rotate fully 
as requested.  Abduction was 0 to 45 degrees.  X-rays of the 
left hip showed no fracture, dislocation or bone destruction.  
There was a small bone density seen on the intertrochanteric 
portion of the hip which was seen on prior studies, probably 
a small bone island.  There were no interval changes.  He was 
diagnosed with left hip pain with a normal examination.

A July 2001 VA examination report indicated that the veteran 
complained of left hip pain.  The examiner noted that, when 
the veteran complained of left hip pain, he indicated the 
left iliosacral joint area.  The examiner stated that there 
appeared to be no hip condition related to the left knee 
condition.  He did note that there appeared to be possible 
involvement of the spine, particularly the low lumbar and 
iliosacral joint, which was causing back pain rather than 
true hip joint pain.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in January 
1993.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Because the RO previously denied the veterans claim of 
service connection for a left hip disorder, secondary to a 
service connected left knee disability in August 1994, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's August 1994 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that there was no 
evidence of a current left hip disorder.  The only evidence 
of record at the time of the denial was a July 1994 VA 
outpatient report.  The evidence submitted with the current 
claim consists of two VA examination reports, dated April 
1997 and July 2001.

The VA examination reports, while they do evaluate the 
veteran's complaints of left hip pain, do not contain a 
diagnosis of a current left hip disorder.  In this sense, 
they are both cumulative and redundant as the veteran's left 
hip complaints were of record at the time he filed his 
initial claim, in July 1994.  The VA examination reports do 
not offer a more complete picture of the circumstances 
surrounding the origin of the veteran's left hip pain, except 
in the sense of reinforcing the notion or precept upon which 
the previous denial was based.

In the Board's judgment, taking into consideration all of the 
evidence, both old and new, the evidence submitted since the 
last disallowance is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a left hip disorder.  Accordingly, the 
August 1994 decision, which denied service connection for a 
left hip disorder remains final.

ORDER

Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling, is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for a left hip disorder.  The 
appeal is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

